FOR PUBLICATION                             FILED
                   UNITED STATES COURT OF APPEALS                         DEC 27 2016

                          FOR THE NINTH CIRCUIT                        MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




JOHN TEIXEIRA; STEVE NOBRIGA;                   No.    13-17132
GARY GAMAZA; CALGUNS
FOUNDATION, INC., (CGF);                        D.C. No. 3:12-cv-03288-WHO
SECOND AMENDMENT                                Northern District of California,
FOUNDATION, INC., (SAF);                        San Francisco
CALIFORNIA ASSOCIATION OF
FEDERAL FIREARMS LICENSEES,
(Cal-FFL),                                      ORDER

             Plaintiffs-Appellants,

 v.

COUNTY OF ALAMEDA; ALAMEDA
COUNTY BOARD OF SUPERVISORS,
as a policy making body; WILMA
CHAN, in her official capacity; NATE
MILEY, in his official capacity; KEITH
CARSON, in his official capacity,

             Defendants-Appellees.



THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)
and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.




                                          2